Citation Nr: 0003297	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome due to ionizing radiation from nasopharyngeal 
irradiation (NI) therapy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from October 1943 to March 
1946.

This appeal is from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO).  The RO adjudicated the claim as for 
macrocytic anemia.  Although macrocytic anemia was the 
appellant's early diagnosis, the current and consistently 
used diagnosis is myelodysplastic syndrome.  The Board has 
restated the issue consistent with this current diagnosis, 
because the precise diagnosis is material in claims based on 
exposure to ionizing radiation.

In November 1999, the appellant had a videoconference hearing 
before the undersigned, the Board of Veterans' Appeals 
(Board) member designated by the Chairman of the Board to 
conduct the hearing and decide the appeal pursuant to 
38 U.S.C.A. § 7107(c).


REMAND

The appellant has applied for service connection for a 
disability due to nasopharyngeal irradiation (NI) therapy, 
the documentation of which was often obscure according to 
literature the appellant has submitted.  He has testified 
that he communicated with National Personnel Records Center 
(NPRC), and was told it did not have his service records, 
which would have been stored among those lost in the fire of 
July 1973.  There is no indication of the procedure the 
appellant used in seeking his records.  The appellant's 
service medical records had been requested by the RO in 1949 
and received in two batches in 1949 and 1950, and they were 
thus of record in the claims file prior to the 1973 fire at 
the National Personnel Records Center.  However, while these 
records included some clinical records, there may be other 
clinical records available, and personnel records showing the 
appellant's duty stations may be available.  No action to 
develop such records has taken place since 1950.  The 
procedures for obtaining service clinical and personnel 
records, including from alternative sources, in cases where 
the claimant had fire-related service appear applicable in 
this case.  See VA Adjudication Manual M21-1, Part III,  
4.23 (July 12, 1995).  Personnel records showing the 
appellant's duty stations are of particular significance in 
this case.

A September 18, 1996, memorandum from the Acting Director, 
Compensation and Pension Service, instructed ROs to request 
information from Department of Defense, Radiation Experiments 
Command Center, as well as from standard sources of radiation 
exposure information, in claims based on NI therapy.

Accordingly, the case is REMANDED for the following action:

1.  Request service clinical and 
personnel records, from the appropriate 
repositories, implementing as appropriate 
the procedures for fire-related service 
indicated in M21-1, Part III,  4.23 
(July 12, 1995).  Request information 
documenting the appellant's treatment 
with nasopharyngeal irradiation from 
Department of Defense, Radiation 
Experiments Command Center, as well as 
from standard sources of radiation 
exposure information, as indicated in the 
September 18, 1996, memorandum from 
Acting Director, Compensation and Pension 
Service.  Associate any information 
obtained with the claims folder.

2.  Thereafter, readjudicate the 
appellant's claims.  If the claim may not 
be allowed, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


